 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JACK PERRY,                                       No. 2:18-cv-0718-MCE-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    ROBERT FOX,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 24, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Despite an extension of

23   time granted to petitioner, neither party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 24, 2019, are adopted in full;

28          2. Petitioner’s application for a writ of habeas corpus is denied;
                                                       1
 1         3. The Clerk is directed to close the case; and
 2         4. The court declines to issue a certificate of appealability.
 3         IT IS SO ORDERED.
 4   Dated: October 11, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
